Citation Nr: 1746572	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for lumbar spine disability. 

3.  Entitlement to service connection for bilateral leg disability.


REPRESENTATION

The Veteran represented by:	Dennis Peterson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing before a Veterans Law Judge in November 2016; a transcript of the hearing has been associated with the record.

The issue of a lower extremity disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  PTSD is attributable to service.

2.  Traumatic degenerative disc disease and traumatic arthritis and wedging of the lumbar spine are attributable to service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Traumatic degenerative disc disease and traumatic arthritis and wedging of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, all issues being decided by the Board are being granted and any discussion regarding the duties to notify and assist is not necessary.  Any error in these duties would not be prejudicial to the appellant and is therefore harmless. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran has been found to have PTSD.  See, e.g., January 2017 VA treatment record (reflecting current diagnosis of PTSD per DSM-V); April 2015 VA treatment note ("He meets the criteria for PTSD.")

The Veteran states PTSD is due to a non-combat event in service.  Specifically, in October 1974, the Veteran was involved in a near fatal accident involving a malfunctioning parachute during a training exercise.  As a result, the Veteran lost consciousness during a hard landing.  See August 2009 Statement in Support of Claim for PTSD; November 2016 Board hearing.  

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395- 96 (1996).  

There is no documentation of his injury in service treatment records and the Veteran stated he did not report the injury to avoid being reassigned.  The Joint Services Records Research Center (JSRRC) could not verify that the Veteran's stressor occurred.  See August 2010 JSRRC Memorandum.  

However, the Veteran has submitted lay statements from another in his unit describing this event.  A July 2009 statement from B.B., who served with the Veteran and witnessed the training accident, described the accident in detail and stated that the Veteran lost consciousness and B.B feared the Veteran "was dead."  In a second July 2010 statement, another person who served with the Veteran stated he saw the Veteran the weekend after the October 1974 accident and reported the Veteran walked with a limp and, when asked, the Veteran related his limb to a "traumatic near fatal parachute malfunction."  As both the training accident and the Veteran limping shortly afterwards are lay observable, the Veteran has submitted credible supporting evidence of this in-service stressor event and that this event happened is accepted.  

Dr. E.F., a psychologist, submitted opinions dated May 2009, March and May 2010, December 2011, and January 2013 stating that the Veteran's "symptoms, medical difficulties, and his emotional/behavioral condition are all consistent with his diagnosis of PTSD and his injury experiences."  Dr. E.F. is a clinical psychologist and reported to know the Veteran's military service history, was told about the injury in service, reviewed the Veteran's DD 214 and lay statements described above, and treated the Veteran for PTSD over a number of years.  It is therefore entitled to at least some probative weight.  

The Board notes that, in a July 2013 VA examination for acquired mental health disorders, a VA examiner found the Veteran did not describe any symptoms consistent with PTSD, but the examiner gave no basis for this conclusion.  The Veteran's file, which the examiner reviewed, has numerous reports of treatment for PTSD.  Given medical treatment records from the VA and others documenting treatment for PTSD, the examiner's statement cannot be considered a probative indication of the non-existence of PTSD. 

The more probative evidence of record includes medical evidence showing PTSD and medical opinion establishing a link between the stressor in service and PTSD.  The evidence of record is in favor of the claim.  As a result, service connection is warranted.

Lumbar Spine

The Veteran has degenerative disc disease.  See, e.g., March 2013 private medical opinion ("[The Veteran] has severe degenerative condition of his lumbar spine with associated deformity and spinal stenosis."); July 2010 VA examination (diagnosis of DDD lumbar spine).  The Veteran relates degenerative disc disease to the parachuting incident in service, which was been accepted as having occurred. 

The first back treatment note reports that when the Veteran first reported issues with his back, he related it to an injury in service.  See June 2008 social telephone encounter note (reporting recently had back pain ("over the past few years") and stated he hit "the ground very hard [in a parachute accident] . . . when asked, [V]et[eran] response he's[sic] had no back injury since, but wonders if the fall caused something he was unware of as he was never seen").

VA treatment records dated in 2008 and 2009 report the Veteran's back pain started about 10 years prior.  The Veteran related his back issues to his parachute malfunction and reported he did not have any intervening injuries.  A July 2008 VA treatment note reported that the Veteran stated that, in 1997, he had been told he had spine alignment issues.

A July 2009 private report from Dr. E.M described DJD and "wedging of lumbar vertebrae L1 and L2 . . . [t]he wedging is consistent with a hard landing or fall on the buttocks [and] [t]he degenerative joint disease is consistent with either injury or hard work over several years." 

The Veteran had a VA examination in July 2010.  The July 2010 VA examination stated that "[b]ased on the nature of the type of work required with parachuting in service, a back injury is otherwise possible."  However, the examiner stated that service records did not document the Veteran's in-service injury and, therefore, the injury was not due to the parachuting incident in service.  

The Veteran submitted a March 2009 opinion from a doctor of physical therapy, Dr. L.B, and a March 2013 medical opinion from Dr. J. G, who also treated the Veteran.  Dr. L.B. reported that the Veteran's back symptoms are "very often [occur] in [a] patient with a history of serious orthopedic trauma and/or intensive repetitive microtrauma," but Dr. L.B. could not "conclusively" related his degenerative lumbar issues with military service.  "Very often," but not "conclusively" is taken as "more likely than not."  

Dr. J.G. reviewed the file and relevant literature regarding injuries from parachutes in the military and found "it is more likely than not that [the Veteran's] lumber spine condition is related to the parachute accident he suffered."  Dr. J.G. stated it would be consistent for a parachutist to gradually develop back issues from repetitive traumas in service, especially considering the over 100 parachute jumps made by the Veteran along with shorter jumps from helicopters in assault training.  These two opinions are considered to both based on sufficient facts, having treated the Veteran, and reviewed medical literature in the case of Dr. J.G., supported their conclusions with data, and applied principles to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)

The Board has accepted that the Veteran adequately documented an injury in-service caused during parachute training.

Service connection for lumber spine traumatic DDD and traumatic arthritis and wedging is therefore warranted.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for traumatic degenerative disc disease and traumatic arthritis and wedging of the lumbar spine is granted.


REMAND

For lower extremity disablity, there is at least some indication that the Veteran has radiculopathy.  See, e.g., February 2015 VA medical records (stating the Veteran had a diagnosis of lumbar stenosis with radiculopathy).  However, the 2010 VA examination found that the Veteran had "sensory neuropathy or possible EtOH related neuropathy [and] not radiculopathy."  Additionally, private orthopedic treatment records dated from June to November 2012 reported neurological-related issues, including lumbar radicular pain, but those from the same physician from October 2013 to July 2014 do not report any issues with pain or weakness of the lower extremity or other neurological issues.  An examination is needed to determine the nature and etiology of the lower extremity disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examinations for lower bilateral extremity disability, to include radiculopathy or any other neuropathy, to determine its nature and etiology. 

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should clarify the diagnosis (if any) and establish whether any current disorder is related to service or a service connected disability.

2.  Readjudicate the claims.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


